UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported): April 24, 2012 CH ENERGY GROUP, INC. (Exact name of Registrants as specified in its charter) Commission File Number Registrant, State of Incorporation Address and Telephone Number IRS Employer Identification No. 0-30512 CH Energy Group, Inc. 14-1804460 (Incorporated in New York) 284 South Avenue Poughkeepsie, NY12601-4839 (845) 452-2000 Not applicable (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders On April 24, 2012, CH Energy Group held its Annual Meeting of Shareholders at CH Energy Group's offices in Poughkeepsie, New York. As of the record date, March 1, 2012, there were 14,909,368 shares of Common Stock of CH Energy Group that were eligible to be voted at the meeting.At the meeting, 12,276,945 shares, or approximately 82.34% of all outstanding shares of Common Stock, were present either in person or by proxy.Three matters were voted upon at the meeting, with the Board recommending a vote "FOR" in connection with matters 1, 2, and 3. The first matter, Proposal No. 1, was the election of nine directors to the Board of Directors, each to serve a one-year term expiring at the Annual Meeting of Shareholders in 2013.The nine nominees proposed by the Board were elected. The second matter, Proposal No. 2, was a proposal for an advisory vote on named executive officer compensation.The proposal was approved. The third matter, Proposal No. 3, was a proposal to ratify the appointment of PricewaterhouseCoopers LLP as CH Energy Group’s independent public accounting firm for 2012.The appointment was ratified. The table below shows the final voting results from the Annual Meeting of Shareholders. Proposal No. 1 – Election of Directors Shares For Shares Withheld Broker Non-Votes Margarita K. Dilley Steven M. Fetter Stanley J. Grubel Manuel J. Iraola E. Michel Kruse Steven V. Lant Edward T. Tokar Jeffrey D. Tranen Ernest R. Verebelyi Proposal No. 2 – Advisory Vote on Named Executive Officer Compensation Shares For Shares Against Shares Abstained Broker Non-Votes Proposal No. 3 – Ratification of Appointment of PricewaterhouseCoopers LLP Shares For Shares Against Shares Abstained Broker Non-Votes 0 -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CH ENERGY GROUP, INC. Date:April 24, 2012 By: /s/ Kimberly J. Wright Kimberly J. Wright Vice President – Accounting and Controller -3-
